NOT FOR PUBLICATION                         FILED
                       UNITED STATES COURT OF APPEALS                      JUN 21 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



    DICRAJ SINGH, AKA Dilraj Singh                 No.      16-70495

                        Petitioner,                Agency No. A205-420-843

      v.                                           MEMORANDUM*

    JEFFERSON B. SESSIONS III, Attorney
    General,

                        Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                Submitted June 12, 2018**
                                San Francisco, California

Before: SILER***, PAEZ, and IKUTA, Circuit Judges.

           Dicraj Singh petitions for review of an order of the Board of Immigration

Appeals (“Board”) dismissing his appeal from an Immigration Judge’s (“IJ”)


*
      This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
      The Honorable Eugene E. Siler, United States Circuit Judge for the U.S. Court
of Appeals for the Sixth Circuit, sitting by designation.
decision denying his applications for asylum, withholding of removal, and protection

under Article III of the Convention Against Torture (“CAT”). For the reasons stated

below, we deny the petition.

      1.    The Board relied upon the IJ’s adverse credibility determination in

upholding the denial of Singh’s applications for asylum and withholding of removal.

We review that determination for substantial evidence, upholding the adverse

credibility finding “unless the evidence compels a contrary result.” Don v. Gonzales,

476 F.3d 738, 741 (9th Cir. 2007). In this case, the IJ noted, and the Board

incorporated, “specific examples” of Singh’s non-responsive behavior and suspect

demeanor. Manes v. Sessions, 875 F.3d 1261, 1264 (9th Cir. 2017) (citation

omitted).    Therefore the IJ’s finding that Singh’s demeanor undermined his

credibility was supported by substantial evidence.       Substantial evidence also

supports the IJ’s finding, and the Board’s incorporation, that Singh provided

inconsistent testimony regarding the number of threats he received, and the details

of the August 2011 and January 2012 attacks. See Shrestha v. Holder, 590 F.3d

1034, 1047 (9th Cir. 2010) (holding that “when an inconsistency is at the heart of

the [asylum] claim it doubtless is of great weight”).

      2. The IJ referenced Singh’s nontestimonial evidence in the record and gave

“specific, cogent reason[s]” for giving it less weight. Lin v. Gonzales, 434 F.3d

1158, 1162 (9th Cir. 2006). The IJ could reasonably conclude that the value of the

                                          2
letter from Simranjit Singh Mann of the SADM party was reduced by the fact that

Singh’s specific party activities were not mentioned in the letter, and the value of

the medical evidence was reduced by inconsistencies in Singh’s testimony about

how he obtained the injuries. The IJ could also reasonably conclude that the value

of the affidavits submitted by family members was reduced because the affiants

could not be cross-examined. Based on these findings, the agency did not err in

holding that Singh’s evidence was insufficient to meet his burden to show past

persecution or a well-founded fear of future persecution. We therefore deny Singh’s

petition with respect to his asylum and withholding of removal claims.

      3. With respect to Singh’s request for protection under CAT, the Board held

that Singh did not meet the burden of proving “that it is more likely than not that

[he] would be tortured if removed to the proposed country of removal.” 8 C.F.R.

§ 1208.16(c)(2); see Unuakhaulu v. Gonzales, 416 F.3d 931, 939 (9th Cir. 2005).

Substantial evidence supports the Board’s conclusion that Singh failed to

demonstrate that anyone in India will, more likely than not, torture him with the

government’s consent or acquiescence.

      First, record evidence supports the IJ’s finding that Singh could reasonably

relocate within India to avoid any potential future threat of harm from the Punjabi

police. Second, Singh did not identify specific evidence to show that anyone in the

Indian government is interested in torturing him. Singh claimed that “abundant

                                         3
background documents all indicate that impunity and torture continues in the Punjab

and that the police torture detainees.” However, such claims are insufficient to meet

the burden of demonstrating a “particularized threat of torture.” See Almaghzar v.

Gonzales, 457 F.3d 915, 923 (9th Cir. 2006) (explaining that although State

Department reports “confirm[ed] that torture takes place” in the petitioner’s home

country, they did not compel the conclusion that the petitioner would face a

particularized threat of torture). Finally, the IJ also identified several inconsistencies

in Singh’s testimony regarding the alleged incidents of torture. See Farah v.

Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003) (denying CAT relief where an alien’s

claims under the CAT were based on the same statements in support of asylum and

withholding of removal that the Board determined to be not credible); 8 C.F.R. §

208.16(c)(3). We therefore deny Singh’s petition for withholding of removal under

CAT.

       PETITION FOR REVIEW DENIED.




                                            4